In two proceedings to punish appellant for criminal contempt of court, the appeal is from an order of the Supreme Court, Kings County, dated November 20, 1980, which denied his motion to change the venue of the proceedings from Kings County to New York County. Order reversed, without costs or disbursements, motion granted, and the proceedings are transferred from Kings County to New York County. In view of the fact that the Administrative Judges of Bronx and Kings Counties are prospective witnesses, that a Justice of the Supreme Court, Kings County, is the complainant, and that a former Justice of the Supreme Court, Kings County, is a Special Assistant Attorney-General assigned to prosecute the proceedings, we believe that the possible appearance of any bias or favoritism requires a change of venue of these criminal contempt proceedings from Kings County to New York County. Accordingly, the ends of justice will be better served without undue inconvenience to the parties and their witnesses if the hearing were held in New York County. Hopkins, J. P., Lazer, Cohalan and Weinstein, JJ., concur.